Order entered October 26, 2017




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-00778-CV

              D. REGINALD STOVER, JACE HARKEY, ROBERT H. HOLMES
                    AND THE HOLMES LAW FIRM, INC., Appellants

                                             V.

                              ADM MILLING CO., Appellee

                     On Appeal from the 298th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-13400

                                         ORDER
       Before the Court is the October 24, 2017 motion of appellants Robert H. Holmes and The

Holmes Law Firm, Inc. seeking a second extension of time to file appellant’s brief. We GRANT

the motion. Appellants Robert H. Holmes and The Holmes Law Firm, Inc’s brief shall be filed

by November 30, 2017. We caution appellants that further requests for extension will be

disfavored.


       .


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE